Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on June 24th, 2020. Claims 1-20 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (USPGPUB No. 2011/0231685, hereinafter referred to as Huang) in view of Zhao et al. (USPGPUB No. 2020/0020384 A1, hereinafter referred to as Zhao) and further in view of Sultenfuss et al. (USPGPUB No. 2019/0036367 A1, hereinafter referred to as Sulten).
Referring to claim 1, Huang discloses a high speed interface connection method {“power saving control method for the HSIO system”, see Fig. 1, [0003].} capable for use in a high speed interface connection apparatus {“physical layer”, [0005].} capable for electrically coupling a host terminal {“connected to a host”, [0009].} having a first connection interface {see Table 1, after [0006].} and a device terminal having a second connection interface {see Table 2, after [0006].}, the high speed interface connection method comprising: 
requesting a maximum supported supplying power {each of the tables 1, 2 and 3 having a corresponding Max Transmission speed and corresponding Power.} from the host terminal {“HSIO system 200 has a plurality of transmission speed mode” and power dissipation ([0020].}; 
estimating a dissipated power required {“auto-configuration link process, step s120”, see Fig. 1, [0022].} by the device terminal in operation {“whether the external device 20 is connected to the physical layer 230 of the host”, [0022].}; 
utilizing the high speed interface connection apparatus to respectively determine a host terminal transmission format {“set corresponding parameters to the physical layer 230”, see Fig. 1, [0022].} of the host terminal in actual operation {“whether the main processor 210 needs to transmit data”, [0023].} and a device terminal transmission format {“set corresponding parameters … according to the external device 20”, see Fig. 1, [0022].} of the device terminal in actual operation {“may estimate the actual speed of this data transmission (step s130)”, see Fig. 1, [0023].} according to the maximum supported supplying power {any of the three Tables after and the dissipated power {“based on demand of the quality of service… or other parameters of this data transmission”, [0023].}, such that a device terminal dissipated power {“if data transmission is of power-priority…”, see Fig. 4, [0028].} of the device terminal in actual operation {“rate transmission speeds of the respective speed modes”, [0028].} is not larger than a host terminal supplying power {“assuming the to-be transmitted data amount” to fit the condition of the claimed subject area in the example (but not limited) of USB transmission ([0029]).} of the host terminal in actual operation {“may select the USB3.0 super speed mode as the target mode”, [0029].}; 
and performing communication {ultimately selecting and carrying out the communication whether by “performance-priority” step s150 (see Fig. 1, [0024].} by the host terminal using the host terminal transmission format and the device terminal {or accordingly as claimed “power-priority s140”, see Fig. 1, [0023]; see Tables I, II, and III, and Figs. 2-4.} using the device terminal transmission format {see Tables I, II, and III, and Figs. 2-4.}. 
However, Zhao discloses utilizing the high speed interface connection apparatus to request a {“arbiter 538 sends the refresh request”, see Fig. 6, [0052].} maximum supported supplying power from the host terminal {such “refresh requests” “allows intermediate refresh per bank command” as power cycle the memory bank ([0051]).}; utilizing the high speed interface connection apparatus to send a request {“sends the refresh request to the bank in two conditions”, [0052].} to the device terminal so that the device terminal transmits a dissipated power required {“SMU 280 manages power-up sequencing”, see Fig. 2, [0027].} by the device terminal in operation back to the high speed interface connection apparatus {“SMU 280 also manages power for the various processors and other functional blocks”, see Fig. 2, [0027].}; 
Huang and Zhao are analogous art because they are from the same problem-solving area, method and systems for utilizing power management among disparate applications. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Huang and Zhao before him or her, to modify Huang’s “HSIO system” incorporating Zhao’s “SMU 280” (see Fig. 2, [0020]).
The suggestion/motivation for doing so would have been to prevent data loss, external circuitry sends commands to cause the memory to periodically read a row and rewrite the row, restoring the charges on the capacitors of the memory cells of the row to the original charge level (Zhao [0001]).
Therefore, it would have been obvious to combine Zhao with Huang to obtain the invention as specified in the instant claim(s).
Furthermore, Sulten discloses: wherein the device terminal {“wireless charging pad 501”, see Fig. 5, [0100]} receives the request {“amount of power requested”, [0100]} from the high speed interface connection apparatus {“antenna 504”, see Fig. 5, [0092].}; and wherein the dissipated power substantially comprises a first power required {“compatible with power system 200”, see Figs. 2 and 5, [0088].} by the device terminal in actual operation and a second power required by the high speed interface connection apparatus in actual operation {“determine an amount of power that is available from the wireless charging pad”, see Fig. 5, [0096].}; 
Huang/Zhao and Sulten are analogous art because they are from the same problem-solving area, method and systems for utilizing power management among disparate applications. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Huang/Zhao and Sulten before him or her, to modify Huang/Zhao’s device incorporating Sulten’s “power system 200” (see Fig. 2) and corresponding circuitry.
The suggestion/motivation for doing so would have been to incorporate a wireless power delivery system typically includes a wireless charging pad upon which an IHS may be placed for charging. The IHS may communicate with the pad to indicate that the IHS available to receive power. The wireless power delivery system may then wirelessly transmit power to the IHS, for example, to charge an internal battery of the IHSharge level (Sulten [0003]).
Therefore, it would have been obvious to combine Sulten with Huang/Zhao to obtain the invention as specified in the instant claim(s).

As per claim 3, the rejection of claim 1 is incorporated and Huang discloses wherein the host terminal transmission format is one of a plurality of host terminal supported transmission formats {host  of the host terminal and the device terminal transmission format is one of a plurality of device terminal supported transmission formats {“according to the target mode selected by the main processor 210” as appropriate to the device requested format, last 3 lines of [0026].} of the device terminal, in which the host terminal transmission format has a host terminal transmission speed {see Tables I, II, and III, and Figs. 2-4.} and the device terminal transmission format has a device terminal transmission speed {see Tables I, II, and III, and Figs. 2-4.} that is closest to the host terminal transmission speed under a condition {“calculate power consumptions of this data transmission in the respective transmission speed modes”, [0028].} that the device terminal dissipated power is not larger {“assuming the to-be transmitted data amount” to fit the condition of the claimed subject area in the example (but not limited) of USB transmission ([0029]).} than the host terminal supplying power {the host as claimed “physical layer 230 are supplied with power” ([0022]).}. 

As per claim 4, the rejection of claim 3 is incorporated and Huang discloses wherein each of the plurality of device terminal supported transmission formats {see Tables I, II, and III, and Figs. 2-4.} corresponds to a different one {“main processor 210” with examples of different supported formats “video playback”, “voice record” etc., see Fig. 3, [0025].} of the device terminal transmission speed and a different one {see Tables I, II, and III.} of the device dissipated power {see Figs. 2-4, different formats ultimately serving . 

As per claim 5, the rejection of claim 3 is incorporated and Huang discloses, wherein each of the plurality of device terminal supported transmission formats corresponds to different one of the device dissipated powers under the same device terminal transmission speed {table 4, paragraph [0008], both “SATA 6G and SATA 1.5G (generation) each transmitting same [speed] 8G data” with a “bottleneck speed is 200 MB/s” with different power dissipation as claimed.}. 

As per claim 6, the rejection of claim 1 is incorporated and Huang discloses wherein the first connection interface is universal serial bus (USB) {see Tables I, II, and III, and Figs. 2-4.}, and the second connection interface is serial advanced technology attachment (SATA) {see Tables I, II, and III, and Figs. 2-4.} or Peripheral Component Interconnect Express (PCIE) {see Tables I, II, and III, and Figs. 2-4.}. 

Referring to claims 7, and 9-12 are apparatus claims reciting claim functionality corresponding to the method claim of claims 1, and 3-6 respectively, thereby rejected under the same rationale as claims 1, and 3-6 recited above. 
Response to Arguments
Applicant’s arguments filed on 08/10/2021 have been considered but deemed moot in view of the new ground of rejection(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference applicable as a 103 art for teaching at least one limitation recited in claim 1: US 10039192 B1. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184